Filed 4/21/22 P. v. Helmuth CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B314271

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. KA003213)

         v.

SHAWN DARYL HELMUTH,

         Defendant and
         Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Douglas Sortino, Judge. Reversed and
remanded with directions.
      Jennevee H. de Guzman, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Chung L. Mar and Noah P. Hill, Deputy
Attorneys General, for Plaintiff and Respondent.
                   ____________________________
       Shawn Helmuth petitioned the trial court under
Proposition 47, the Safe Neighborhood and Schools Act, for an
order reclassifying a conviction for vehicle theft from a felony to a
misdemeanor because, the petition alleged, the vehicle was worth
less than $950. Based on the fact that there was no evidence in
the petition (other than Helmuth’s assertion) about the value of
the stolen vehicle and its own guess about the value of the vehicle
at the time Helmuth stole it, the trial court denied Helmuth’s
petition.
       Helmuth contends, and the People agree, that the trial
court erred when it denied Helmuth’s petition without allowing
Helmuth to produce evidence regarding the value of the vehicle.
We agree, and will reverse the trial court’s order and remand for
further proceedings.

                          BACKGROUND
       Among a series of crimes Helmuth committed between
February 17 and February 22, 1990, Helmuth pleaded guilty on
June 28, 1990 to unlawful driving or taking of a vehicle in
violation of Vehicle Code section 10851. The Vehicle Code section
10851 charge was count 8 of an eight-count complaint. Helmuth
pleaded guilty to all eight counts, admitted he had used a knife in
connection with seven of the eight counts, and had been convicted
of two prior serious felonies for purposes of Penal Code section
667, subdivision (a).1 The trial court sentenced Helmuth to a
total of 15 years in prison based on the guilty plea.
       On June 2, 2021, Helmuth petitioned the trial court under
section 1170.18 for an order reclassifying his Vehicle Code

      1   Further statutory references are to the Penal Code.




                                  2
conviction from a felony to a misdemeanor. At a hearing on July
1, 2021, the trial court denied Helmuth’s petition. At the
hearing, the trial court explained that the “claim is that the
vehicle [Helmuth] stole was less than $950.” The trial court had
reviewed the record, and concluded that “[t]here is no evidence of
the value of the vehicle except [Helmuth’s] assertion [in his
section 1170.18 petition] it was worth less than $950, and
therefore, he should receive the benefit of a reduction under
Proposition 47.” The trial court’s memory of the record included
a gang enhancement and a conviction for a “gang motivated
robbery with a gun.”
       The trial court further explained its rationale: “I reviewed
the motion, and the only evidence that the value of the vehicle
subject of the [Vehicle Code section] 10851 [conviction] was less
than [$]950 is that he basically asserts the vehicle was less than
[$]950. I’ve looked at the complaint, the allegation. The crime is
alleged to have occurred February 17 of 1990. The vehicle which
is the subject of count 8 is a 1982 Oldsmobile. At the time it
would only have been eight years old. And if it was a running
vehicle and half way decent condition, it would seem to me an
eight-year-old car would be worth more than $950. [¶] I don’t
think [Helmuth has] established by the requisite burden of proof
that the vehicle involved is less than $950, given the date of the
offense and the age of the vehicle at the time, so the court will
deny the petition to reduce to a misdemeanor under Proposition
47. The defendant has not established the value of the vehicle to
be less than $950, and I believe it’s his burden of proof to do so.
The motion is denied.”
       Helmuth filed a timely notice of appeal.




                                 3
                           DISCUSSION
       Helmuth contends, and the People agree, that the trial
court erred when it denied Helmuth’s section 1170.18 petition
based on a contested fact without first holding an evidentiary
hearing. (See People v. Washington (2018) 23 Cal.App.5th 948,
957 (Washington).) We agree with the parties.
       “In November 2014, the voters passed Proposition 47,”
which “ ‘reduced most possessory drug offenses and thefts of
property valued at $950 or less to straight misdemeanors.’ ”
(Washington, supra, 23 Cal.App.5th at p. 952.) “Under
Proposition 47, a person who has completed his or her sentence
for a qualifying conviction may file an application to have the
felony conviction designated as a misdemeanor.” (Id. at p. 953.)
“ ‘An applicant is entitled to relief if he or she has committed a
qualified crime and has no disqualifying prior conviction and is
not required to register as a sex offender. [Citation.] The
screening of the application will be based on the court’s file,
including the petitioner’s record of convictions. . . . The initial
screening must be limited to a determination of whether the
applicant has presented a prima facie basis for relief under
section 1170.18. At this level of review, the court should not
consider any factual issues such as the value of any property
taken regarding any qualified theft crimes.’ [Citation.]
       “However, when eligibility for reclassification ‘turn[s] on
facts that are not established by either the uncontested petition
or the record of conviction . . . an evidentiary hearing may be
“required if, after considering the verified petition, the return,
any denial, any affidavits or declarations under penalty of
perjury, and matters of which judicial notice may be taken, the
court finds there is a reasonable likelihood that the petitioner




                                  4
may be entitled to relief and the petitioner’s entitlement to relief
depends on the resolution of a fact.” ’ ” (Washington, supra, 23
Cal.App.5th at pp. 953-954.)
       “A person convicted before Proposition 47’s passage for
vehicle theft under Vehicle Code section 10851 may . . . be
resentenced under section 1170.18 if the person can show the
vehicle was worth $950 or less.” (People v. Page (2017) 3 Cal.5th
1175, 1180.)
       Helmuth contends that his petition was sufficient to
establish a prima facie basis for reclassification under section
1170.18, and the People agree. The parties also agree that at the
point at which the trial court denied Helmuth’s petition, Helmuth
had met his prima facie burden.
       Washington laid out the process the trial court should
follow: “ ‘[T]he initial screening’ of a Proposition 47 petition . . .
‘must be limited to a determination of whether the petitioner has
presented a prima facie basis for relief under section 1170.18.’
[Citation.] This initial screening is based on a review of the
petition itself, generally prepared by the petitioner in propria
persona, as well as the record of conviction. [Citation.] If the
court finds, based on the petition and its review of the record,
that there is a prima facie basis for relief, the court should then
hold ‘a full qualification hearing at which any additional evidence
may be received on the issue of eligibility.’ ” (Washington, supra,
23 Cal.App.5th at p. 955.) “Once a petitioner has met his initial
burden of eligibility, the prosecution is allowed ‘the opportunity
to oppose the petition by attempting to establish that the
petitioning defendant is ineligible’ for the requested relief.” (Id.
at p. 957.)




                                  5
       “If the prosecution chooses to oppose a Proposition 47
petition on the ground the value of the stolen property exceeds
$950, and this fact is not established by the record of the initial
plea or conviction, the superior court should then hold an
evidentiary hearing at which the value of the property taken may
be considered. [Citations.] At that stage, it is likely that a
petitioner will be afforded counsel who can ably present evidence
on the disputed factual issues.” (Washington, supra, 23
Cal.App.5th at p. 957, italics added.)
       Washington established that “a petitioner’s statement that
the value of the stolen property did not exceed $950 is sufficient
to meet his prima facie burden under Proposition 47 with respect
to the value of the stolen goods in question.” (Washington, supra,
23 Cal.App.5th at p. 957.)
       It is evident from the record in this case that the trial court
based its denial of Helmuth’s section 1170.18 petition on its own
speculative calculation of the value of the vehicle Helmuth stole
in 1990. The trial court’s remarks on the record indicate, and we
agree, that the record contains no evidence that would reveal the
vehicle’s actual value. Indeed, the only information in the record
about the vehicle’s value is Helmuth’s statement in his petition
that it was worth less than $950.
       Washington instructs us that Helmuth’s statement is
sufficient to meet his initial burden about the value of the stolen
vehicle under section 1170.18. (See Washington, supra, 23
Cal.App.5th at p. 957.) Accordingly, we will reverse the trial
court’s order and remand the matter to the trial court to conduct
further proceedings.




                                  6
                          DISPOSITION
      The trial court’s order is reversed. On remand, the trial
court will conduct further proceedings consistent with this
opinion and the procedures outlined in People v. Washington
(2018) 23 Cal.App.5th 948.
      NOT TO BE PUBLISHED




                                          CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             VOGEL, J.*




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                7